Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This application is a continuation of PCT/JP2017/038799.
The response filed on August 23, 2022 has been entered.

Election/Restrictions
Applicant elected without traverse of the species election of (A) protocatechuic as the starting material/material/precursor, (B) vanillic acid as the objective substance/product produced, and (C) (1) Corynebacterium gluctamicum as the parent microorganism, (2) enzymatic pathway including O-methyltransferase, (3) enhanced activity of O-methyltransferase and reduced activity of vanillate demethylase, alcohol dehydrogenase, and protecatechuate 3,4-dioxygenase, and (4) cysR (SEQ ID NOs 104 and 105) as the L-cysteine biosynthesis gene/enzyme the reply filed on December September 29, 2020.   
Claims 10, 25, and 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 9, 2019. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	
Claims 1-6, 8, 11-13, 15-16, 19, 23, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 US Patent 10,858,676 (reference patent).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-6, 8, 11-13, 15-16, 19, 23, and 26 of the instant application and claims 1-45 of the reference patent are both directed to a method of producing an vanillic acid (objective substance) from protocatechuic acid by using a C. glutamicum that has been modified.
Regarding claim 1 of the instant application, claim 1 of the reference patent recites a method of producing an objective substance, wherein the objective substance is vanillic acid, comprising producing the objective substance by using a microorganism having the ability to produce the objective and wherein the microorganism has been modified (which corresponds to lines 1-4, 7, and 17-19 of claim 1 of the instant application); claim 14 of the reference patent recites the limitation that the microorganism of claim 1 is from the genus Corynebacterium (which corresponds to lines 5-6 of claim 1 of the instant application); claim 23 of the reference patent recites the limitation that the microorganism has been modified so that the activity of an L-cysteine biosynthesis enzyme is increased compared with a non-modified microorganism (which corresponds to lines 8-9 of claim 1 of the instant application); claim 24 of the reference patent recites the limitation that the L-cysteine biosynthesis gene is encoded by cysI, cysX, cysH, cysD, cysN, cysY, cysZ, and/or fpr2 (which corresponds to lines 12-14 of claim 1 of the instant application); and claim 25 of the reference patent recites the limitation that the activity of cysR, a positive expression regulator of the L-cysteine biosynthesis enzyme, encoded by the cysR gene is increased (which corresponds to lines 10-11 and 15-16 of claim 1 of the instant application).  Therefore, claim 1 of the instant application is anticipated by claims 1, 14 and 23-25 of the reference patent.  It is noted that since claim 1 of the reference patent recites that the microorganism has been modified, the microorganism is modified prior to producing the objective substance (which corresponds to line 7 of claim 1 of the instant application).  Alternatively, claim 1 of the instant application cannot be considered patentably distinct over claims 1, 14 and 23-25 of the reference patent because it would have been obvious to one having ordinary skill in the art to modify claims 1 and 23-25 of the reference patent by selecting the specifically recited Corynebacterium in claim 14 of the reference patent as the microorganism that has been modified in claim 1 of the reference patent. One of ordinary skill in the art would have been motivated use Corynebacterium because claim 14 of the reference patent recites that the modified microorganism of claim 1 of the reference patent is Corynebacterium.
Regarding claim 2 of the instant application, claim 2 of the reference patent recites the limitation that the producing of claim 1 comprises cultivating the microorganism in a culture medium containing a carbon source to so that the objective substance is produced and accumulates (which corresponds to claim 2 of the instant application).  Therefore, claim 2 of the instant application is anticipated by or is an obvious variation of claims 1-2, 14 and 23-25 of the reference patent.
Regarding claim 3 of the instant application, claim 3 of the reference patent recites the limitation that the producing of claim 1 comprises converting a precursor of the objective substance into the objective substance by using the microorganism (which corresponds to lines 1-3 of claim 3 of the instant application).  Claim 7 of the reference patent recites the limitation that the precursor is protocatechuic (which corresponds to lines 4-6 of claim 3 of the instant application).  Therefore, claim 3 of the instant application is anticipated by or is an obvious variation of claims 1, 3, 7, 14, and 23-25 of the reference patent.
Regarding claim 4 of the instant application, claim 4 of the reference patent recites the limitation that the using of claim 3 is cultivating the microorganism in a culture medium comprising the precursor so that the objective substance is produced and accumulates in the culture medium (which corresponds to claim 4 of the instant application.  Claim 7 of the reference patent recites the limitation that the precursor is protocatechuic (which corresponds to lines 4-6 of claim 3 of the instant application).  Therefore, claim 4 of the instant application is anticipated by or is an obvious variation of claims 1, 3-4, 7, 14, and 23-25 of the reference patent.      
Regarding claim 5 of the instant application, claim 5 of the reference patent recites the limitation that the converting of claim 3 comprises allowing cells of the microorganism to act on the precursor in a reaction mixture to produce and accumulate the objective substance in the reaction mixture (which corresponds to claim 5 of the instant application).  Claim 7 of the reference patent recites the limitation that the precursor is protocatechuic (which corresponds to lines 4-6 of claim 3 of the instant application).  Therefore, claim 5 of the instant application is anticipated by or is an obvious variation of claims 1, 3, 5, 7, 14, and 23-25 of the reference patent. 
Regarding claim 6 of the instant application, claim 6 of the reference patent recites the limitation that the cells of claim 5 are present in a culture broth of the microorganism, cells collected from the culture broth, cells present in a processed product of the culture broth, cells present in a processed product of the collected cells, or a combination of these (which corresponds to claim 6 of the instant application.  Claim 7 of the reference patent recites the limitation that the precursor is protocatechuic (which corresponds to lines 4-6 of claim 3 of the instant application).   Therefore, claim 6 of the instant application is anticipated by or is an obvious variation of claims 1, 3, 5-7, 14, and 23-25  of the reference patent.   
Regarding claim 8 of the instant application, claim 8 of the reference patent recites the limitation that the method of claim 1 further comprises collecting the objective substance (which corresponds to claim 8 of the instant application).  Therefore, claim 8 of the instant application is anticipated by or is an obvious variation of claims 1, 8, 14, and 23-25  of the reference patent.
Regarding claim 11 of the instant application, claim 23 of the reference patent recites the limitation that the microorganism of claim 1 has been modified so that the activity of an L-cysteine biosynthesis enzyme is increased compared with a non-modified microorganism (which corresponds to claim 11 of the instant application); claim 24 of the reference patent recites the limitation that the L-cysteine biosynthesis gene is encoded by cysI, cysX, cysH, cysD, cysN, cysY, cysZ, and/or fpr2 (which corresponds to claim 11 of the instant application); claim 25 of the reference patent recites the limitation that the activity of cysR, a positive expression regulator of the L-cysteine biosynthesis enzyme, encoded by the cysR gene is increased (which corresponds to claim 11 of the instant application); and claim 33 of the reference patent recites the limitation of increasing activity of a protein by increasing expression of the gene encoding protein (which corresponds to claim 11 of the instant application). Therefore, claim 11 of the instant application cannot be considered patentably distinct over claims 23-25 and 33 of the reference patent because it would have been obvious to one having ordinary skill in the art to modify claims 23-25 of the reference patent by increasing activity of the L-cysteine biosynthesis enzyme and the positive expression regulator of the L-cysteine biosynthesis enzyme by increasing the expression of a gene encoding the L-cysteine biosynthesis enzyme and increasing the expression of a gene encoding the positive expression regulator of the L-cysteine biosynthesis enzyme. One of ordinary skill in the art would have been motivated increase activity of the L-cysteine biosynthesis enzyme and the positive expression regulator of the L-cysteine biosynthesis by increasing the expression of the genes because the technique of increasing activity of a protein of interest by increasing expression of the gene encoding such proteins in a microorganism was known as recited in claim 33 of the reference patent and this technique can be applied to other proteins of interest. 
Regarding claims 12-13 and 15 of the instant application, claim 23 of the reference patent recites the limitation that the microorganism of claim 1 has been modified so that the activity of an L-cysteine biosynthesis enzyme is increased compared with a non-modified microorganism (which corresponds to claim 12 of the instant application); claim 24 of the reference patent recites the limitation that the L-cysteine biosynthesis gene is encoded by cysI, cysX, cysH, cysD, cysN, cysY, cysZ, and/or fpr2 (which corresponds to claim 12 of the instant application); claim 25 of the reference patent recites the limitation that the activity of cysR, a positive expression regulator of the L-cysteine biosynthesis enzyme, encoded by the cysR gene is increased (which corresponds to claims 13 and 15 of the instant application); and claim 34 recites the limitation of increasing activity of a protein by increasing expression of the gene encoding protein by increasing the copy number and/or modifying an expression control sequence of the gene (which corresponds to claims 12-13 and 15 of the instant application). Therefore, claims 12-13 and 15 of the instant application cannot be considered patentably distinct over claims 23-25 and 34 of the reference patent because it would have been obvious to one having ordinary skill in the art to modify claims 23-25 of the reference patent by increasing activity of the L-cysteine biosynthesis enzyme and the positive expression regulator of the L-cysteine biosynthesis enzyme by increasing the expression of a gene encoding the L-cysteine biosynthesis enzyme and increasing the expression of the cysR gene encoding the positive expression regulator of the L-cysteine biosynthesis enzyme by increasing the copy number of the genes.  One of ordinary skill in the art would have been motivated increase activity of the L-cysteine biosynthesis enzyme and the positive expression regulator of the L-cysteine biosynthesis by increasing the expression of the genes by increasing the copy number of the genes because the technique of increasing activity of a protein of interest by increasing expression of the gene encoding such proteins in a microorganism by increasing the copy number was known known as recited in claim 34 of the reference patent and this technique can be applied to other proteins of interest
Regarding claim 16 of the instant application, claim 25 of the reference patent recites the limitation that the activity of cysR, a positive expression regulator of the L-cysteine biosynthesis enzyme, encoded by the cysR gene is increased (which corresponds to claim 16 of the instant application).  cysR of SEQ ID NO:105 of the instant application is identical to the cysR of SEQ ID NO:105 of the reference patent.  The specification of the reference patent discloses that a specific example of cysR is cysR having the amino acid sequence of SEQ ID NO:105, see Column 26, lines 2-8.  The specification of the reference patent supports increasing activity of the cysR of SEQ ID NO:105 that would anticipate claim 16 of the instant application.  Therefore, Claim 16 of the instant application cannot be considered patentably distinct over claim 25 of the reference patent when there is specifically recited embodiment that would anticipate claim 16 of the instant application.  Alternatively, claim 16 of the instant application cannot be considered patentably distinct over claim 25 of the reference patent because it would have been obvious to one having ordinary skill in the art to modify claim 25 of the reference patent by selecting a specifically disclosed embodiment that supports the claimed cyrR.  One of ordinary skill in the art would have been motivated to do this because the embodiment of cyrR having the amino acid sequence of SEQ ID NO:105 is a specific embodiment of claim 25 the reference patent.
Regarding claim 19 of the instant application, claim 15 of the reference patent recites the limitation that the bacterium of claim 14 belonging to Corynebacterium is a Corynebacterium glutamicum (which corresponds to claim 19 of the instant application).  Therefore, claim 19 of the instant application is anticipated by or is an obvious variation of claims 1, 14-15, and 23-25 of the reference patent.  
Regarding claim 23 of the instant application, claim 18 of the reference recites the limitation that the microorganism of claim 1 has been further modified so that the activity of an enzyme that is involved in the biosynthesis of the objective substance is increased as compared with a non-modified microorganism (which corresponds to lines 1-4 of claim 23 of the instant application) and claim 19 of the reference patent recites the limitation that the said enzyme is O-methyltransferase (which corresponds to line 8 of claim 23 of the instant application).  Therefore, claim 23 is anticipated by or is an obvious variation of claims 1, 14, 18-19, and 23-25 of the reference patent.
Regarding claim 26 of the instant application, claim 21 of the reference recites the limitation that the microorganism of claim 1 has been further modified so that the activity of an enzyme that is involved in the by-production of a substance other than the objective substance is reduced as compared with a non-modified microorganism (which corresponds to lines 1-4 of claim 26 of the instant application) and claim 22 of the reference patent recites the limitation that the said enzyme is vanillate demethylase, alcohol dehydrogenase, and protecatechuate 3,4-dioxygenase (which corresponds to lines 5-8 of claim 26 of the instant application).  Therefore, claim 26 is anticipated by or is an obvious variation of claims 1, 14, 21-22, and 23-25 of the reference patent.
Thus, the conflicting claims are not patentably distinct from each other.     
Applicant has traversed the above rejection together with the other non-statutory rejections.  See below for the response to Applicant’s arguments.   

Claims 1-6, 8, 11-13, 15-16, 19, 23, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of US Patent 10,876,138 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-6, 8, 11-13, 15-16, 19, 23, and 26 of the instant application and claims 1-25 of the reference patent are both directed to a method of producing an vanillic acid (objective substance) from protocatechuic acid by using a C. glutamicum that has been modified.
Regarding claim 1 of the instant application, claim 1 of the reference patent recites a method of producing an objective substance, wherein the objective substance is vanillic acid, comprising producing the objective substance by using a microorganism having the ability to produce the objective  and wherein the microorganism has been modified (which corresponds to lines 1-4, 7, and 17-19 of claim 1 of the instant application); claim 10 of the reference patent recites the limitation that the microorganism of claim 1 is from the genus Corynebacterium (which corresponds to lines 5-6 of claim 1 of the instant application); claim 19 of the reference patent recites the limitation that the microorganism has been modified so that the activity of an L-cysteine biosynthesis enzyme is increased compared with a non-modified microorganism (which corresponds to lines 8-9 of claim 1 of the instant application); claim 20 of the reference patent recites the limitation that the L-cysteine biosynthesis gene is encoded by cysI, cysX, cysH, cysD, cysN, cysY, cysZ, and/or fpr2 (which corresponds to lines 12-14 of claim 1 of the instant application); and claim 21 of the reference patent recites the limitation that the activity of cysR, a positive expression regulator of the L-cysteine biosynthesis enzyme, encoded by the cysR gene is increased (which corresponds to lines 10-11 and 15-16 of claim 1 of the instant application).  Therefore, claim 1 of the instant application is anticipated by claims 1, 10, and 19-21 of the reference patent.  It is noted that since claim 1 of the reference patent recites that the microorganism has been modified, the microorganism is modified prior to producing the objective substance (which corresponds to line 7 of claim 1 of the instant application). Alternatively, claim 1 of the instant application cannot be considered patentably distinct over claims 1, 10, and 19-21 of the reference patent because it would have been obvious to one having ordinary skill in the art to modify claims 1 and 19-21 of the reference patent by selecting the specifically recited Corynebacterium in claim 10 of the reference patent as the microorganism that has been modified recited in claim 1 of the reference patent. One of ordinary skill in the art would have been motivated use Corynebacterium because claim 10 of the reference patent recites that the modified microorganism of claim 1 of the reference patent is Corynebacterium.
Regarding claim 2 of the instant application, claim 1 clause A) of the reference patent recites the limitation that the producing of the claim comprises cultivating the microorganism in a culture medium containing a carbon source to so that the objective substance is produced and accumulates (which corresponds to claim 2 of the instant application).  Therefore, claim 2 of the instant application is anticipated by or is an obvious variation of claims 1, 10, and 19-21 of the reference patent.
Regarding claim 3 of the instant application, claim 1 clause B) of the reference patent recites the limitation that the producing of the claim comprises converting a precursor of the objective substance into the objective substance by using the microorganism (which corresponds to lines 1-3 of claim 3 of the instant application).  Claim 3 of the reference patent recites the limitation that the precursor of claim 1 is protocatechuic (which corresponds to lines 4-6 of claim 3 of the instant application).  Therefore, claim 3 of the instant application is anticipated by or is an obvious variation of claims 1, 3, 10, and 19-21 of the reference patent.
Regarding claim 4 of the instant application, claim 1 clause A) of the reference patent recites the limitation that the producing of the claim comprises cultivating the microorganism in a culture medium containing a carbon source to so that the objective substance is produced and accumulates (which corresponds to claim 4 of the instant application). Claim 3 of the reference patent recites the limitation that the precursor of claim 1 is protocatechuic. Therefore, claim 4 of the instant application is anticipated by or is an obvious variation of claims 1, 3, 10, and 19-21of reference patent.      
Regarding claim 5 of the instant application, claim 1 clause B) of the reference patent recites the limitation that the producing of the claim comprises converting a precursor of the objective substance into the objective substance by using the microorganism (which corresponds to claim 5 of the instant application).  Claim 3 of the reference patent recites the limitation that the precursor of claim 1 is protocatechuic. Therefore, claim 5 of the instant application is anticipated by or is an obvious variation of claims 1, 3, 10, and 19-21 of the reference patent. 
Regarding claim 6 of the instant application, claim 2 of the reference patent recites the limitation that the cells of claim 1 are present in a culture broth of the microorganism, cells collected from the culture broth, cells present in a processed product of the culture broth, cells present in a processed product of the collected cells, or a combination of these (which corresponds to claim 6 of the instant application).   Therefore, claim 6 of the instant application is anticipated by or is an obvious variation of claims 1-2, 10, and 19-21 of reference patent.   
Regarding claim 8 of the instant application, claim 4 of the reference patent recites the limitation that the method of claim 1 further comprises colleting the objective substance (which corresponds to claim 8 of the instant application).  Therefore, claim 8 of the instant application is anticipated by or is an obvious variation of claims 1, 4, 10, and 19-21 of the reference patent.
Regarding claims 11-13 and 15 of the instant application, claim 19 of the reference patent recites the limitation that the microorganism of claim 1 has been modified so that the activity of an L-cysteine biosynthesis enzyme is increased compared with a non-modified microorganism (which corresponds to claim 11 of the instant application); claim 20 of the reference patent recites the limitation that the L-cysteine biosynthesis gene is encoded by cysI, cysX, cysH, cysD, cysN, cysY, cysZ, and/or fpr2 (which corresponds to claims 11-12 of the instant application); and claim 21 of the reference patent recites the limitation that the activity of cysR, a positive expression regulator of the L-cysteine biosynthesis enzyme, encoded by the cysR gene is increased (which corresponds to claims 13 and 15 of the instant application).  The specification of the reference patent discloses that a specific embodiment of increasing activity of a protein is increasing expression of a gene encoding the protein or increasing the expression of a gene encoding the protein by increasing the copy number of the gene, see Column 27, lines 35-36.  Therefore, claims 11-13 and 15 of the instant application cannot be considered patentably distinct over claims 23-25 of the reference patent because it would have been obvious to one having ordinary skill in the art to modify claims 23-25 of the reference patent by increasing activity of the L-cysteine biosynthesis enzyme and the positive expression regulator of the L-cysteine biosynthesis enzyme by increasing the expression of a gene encoding the L-cysteine biosynthesis enzyme and increasing the expression of a gene encoding the positive expression regulator of the L-cysteine biosynthesis enzyme by increasing the copy number of the genes. One of ordinary skill in the art would have been motivated to increase activity of the L-cysteine biosynthesis enzyme and the positive expression regulator of the L-cysteine biosynthesis by increasing the expression of the genes by increasing the copy number of the genes because increasing activity of a protein of interest by increasing expression by increasing the copy number of the genes of the gene encoding such proteins in a microorganism is a specific embodiment of claims 23-25 the reference patent. 
Regarding claim 16 of the instant application, claim 21 of the reference patent recites the limitation that the activity of cysR, a positive expression regulator of the L-cysteine biosynthesis enzyme, encoded by the cysR gene is increased (which corresponds to claim 16 of the instant application).  cysR of SEQ ID NO:105 of the instant application is identical to the cysR of SEQ ID NO:105 of the reference patent.  The specification of the reference patent discloses that a specific example of cysR is cysR having the amino acid sequence of SEQ ID NO:105, see Column 20, lines 57-64.  The specification of the reference patent supports increasing activity of the cysR of SEQ ID NO:105 that would anticipate claim 16 of the instant application.  Therefore, Claim 16 of the instant application cannot be considered patentably distinct over claim 21 of the reference patent when there is specifically recited embodiment that would anticipate claim 16 of the instant application.  Alternatively, claim 16 of the instant application cannot be considered patentably distinct over claim 21 of the reference patent because it would have been obvious to one having ordinary skill in the art to modify claim 21 of the reference patent by selecting a specifically disclosed embodiment that supports the claimed cyrR.  One of ordinary skill in the art would have been motivated to do this because the embodiment of cyrR having the amino acid sequence of SEQ ID NO:105 is a specific embodiment of claim 25 the reference patent.
Regarding claim 19 of the instant application, claim 11 of the reference patent recites the limitation that the bacterium of claim 10 belonging to Corynebacterium is a Corynebacterium glutamicum (which corresponds to claim 19 of the instant application).  Therefore, claim 19 of the instant application is anticipated by or is an obvious variation of claims 1, 10-11, and 19-21 of the reference patent. 
Regarding claim 23 of the instant application, claim 14 of the reference recites the limitation that the microorganism of claim 1 has been further modified so that the activity of an enzyme that is involved in the biosynthesis of the objective substance is increased as compared with a non-modified microorganism (which corresponds to lines 1-4 of claim 23 of the instant application) and claim 15 of the reference patent recites the limitation that the said enzyme is O-methyltransferase (which corresponds to line 8 of claim 23 of the instant application).  Therefore, claim 23 is anticipated by or is an obvious variation of claims 1, 10, 14-15, and 19-21 of the reference patent.
Regarding claim 26 of the instant application, claim 17 of the reference recites the limitation that the microorganism of claim 1 has been further modified so that the activity of an enzyme that is involved in the by-production of a substance other than the objective substance is reduced as compared with a non-modified microorganism (which corresponds to lines 1-4 of claim 26 of the instant application) and claim 18 of the reference patent recites the limitation that the said enzyme is vanillate demethylase, alcohol dehydrogenase, and protecatechuate 3,4-dioxygenase (which corresponds to lines 5-8 of claim 26 of the instant application).  Therefore, claim 26 is anticipated by or is an obvious variation of claims 1, 10, 17-18, and 19-21 of the reference patent
Thus, the conflicting claims are not patentably distinct from each other.     
Applicant has traversed the above rejection together with the other non-statutory rejection.  See below for the response to Applicant’s arguments.

Claims 1-6, 8, 11-13, 15-16, 19, 23, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of US Patent 10,883,124 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-6, 8, 11-13, 15-16, 19, 23, and 26 of the instant application and claims 1-45 of the reference patent are both directed to a method of producing an vanillic acid (objective substance) from protocatechuic acid by using a C. glutamicum that has been modified.
Regarding claim 1 of the instant application, claim 1 of the reference patent recites a method of producing an objective substance, wherein the objective substance is vanillic acid, comprising producing the objective substance by using a microorganism having the ability to produce the objective  and wherein the microorganism has been modified (which corresponds to lines 1-4, 7, and 17-19 of claim 1 of the instant application); claim 14 of the reference patent recites the limitation that the microorganism of claim 1 is from the genus Corynebacterium (which corresponds to lines 5-6 of claim 1 of the instant application); claim 23 of the reference patent recites the limitation that the microorganism has been modified so that the activity of an L-cysteine biosynthesis enzyme is increased compared with a non-modified microorganism (which corresponds to lines 8-9 of claim 1 of the instant application); claim 24 of the reference patent recites the limitation that the L-cysteine biosynthesis gene is encoded by cysI, cysX, cysH, cysD, cysN, cysY, cysZ, and/or fpr2 (which corresponds to lines 12-14 of claim 1 of the instant application); and claim 25 of the reference patent recites the limitation that the activity of cysR, a positive expression regulator of the L-cysteine biosynthesis enzyme, encoded by the cysR gene is increased (which corresponds to lines 10-11 and 15-16 of claim 1 of the instant application).  Therefore, claim 1 of the instant application is anticipated by claims 1, 14 and 23-25 of the reference patent. It is noted that since claim 1 of the reference patent recites that the microorganism has been modified, the microorganism is modified prior to producing the objective substance (which corresponds to line 7 of claim 1 of the instant application).  Alternatively, claim 1 of the instant application cannot be considered patentably distinct over claims 1, 14 and 23-25 of the reference patent because it would have been obvious to one having ordinary skill in the art to modify claims 1 and 23-25 of the reference patent by selecting the specifically recited Corynebacterium in claim 14 of the reference patent as the microorganism that has been modified recited in claim 1 of the reference patent. One of ordinary skill in the art would have been motivated use Corynebacterium because claim 14 of the reference patent recites that the modified microorganism of claim 1 of the reference patent is Corynebacterium.
Regarding claim 2 of the instant application, claim 2 of the reference patent recites the limitation that the producing of claim 1 comprises cultivating the microorganism in a culture medium containing a carbon source to so that the objective substance is produced and accumulates (which corresponds to claim 2 of the instant application).  Therefore, claim 2 of the instant application is anticipated by or is an obvious variation of claims 1-2, 14 and 23-25 of the reference patent.
Regarding claim 3 of the instant application, claim 3 of the reference patent recites the limitation that the producing of claim 1 comprises converting a precursor of the objective substance into the objective substance by using the microorganism (which corresponds to lines 1-3 of claim 3 of the instant application).  Claim 7 of the reference patent recites the limitation that the precursor is protocatechuic (which corresponds to lines 4-6 of claim 3 of the instant application).  Therefore, claim 3 of the instant application is anticipated by or is an obvious variation of claims 1, 3, 7, 14 and 23-25 of the reference patent.
Regarding claim 4 of the instant application, claim 4 of the reference patent recite that limitation that the converting of claim 3 is cultivating the microorganism in a culture medium comprising the precursor so that the objective substance is produced and accumulates in the culture medium (which corresponds to claim 4 of the instant application. Claim 7 of the reference patent recites the limitation that the precursor is protocatechuic (which corresponds to lines 4-6 of claim 3 of the instant application).   Therefore, claim 4 of the instant application is anticipated by or is an obvious variation of claims 1, 3-4, 7, 14 and 23-25 of the reference patent.      
Regarding claim 5 of the instant application, claim 5 of the reference patent recite that limitation that the converting of claim 3 comprises allowing cells of the microorganism to act on the precursor in a reaction mixture to produce and accumulate the objective substance in the reaction mixture (which corresponds to claim 5 of the instant application).  Claim 7 of the reference patent recites the limitation that the precursor is protocatechuic (which corresponds to lines 4-6 of claim 3 of the instant application).  Therefore, claim 5 of the instant application is anticipated by or is an obvious variation of claims 1, 3, 5, 7, 14 and 23-25 of the reference patent. 
Regarding claim 6 of the instant application, claim 6 of the reference patent recites the limitation that the cells of claim 5 are present in a culture broth of the microorganism, cells collected from the culture broth, cells present in a processed product of the culture broth, cells present in a processed product of the collected cells, or a combination of these (which corresponds to claim 6 of the instant application.   Therefore, claim 6 of the instant application is anticipated by or is an obvious variation of claims 1, 3, 5, 6, 14 and 23-25 of reference patent.   
Regarding claim 8 of the instant application, claim 8 of the reference patent recites the limitation that the method of claim 1 further comprises colleting the objective substance (which corresponds to claim 8 of the instant application).  Therefore, claim 8 of the instant application is anticipated by or is an obvious variation of claims 1, 8, 14 and 23-25 of the reference patent.
Regarding claim 11 of the instant application, claim 23 of the reference patent recites the limitation that the microorganism of claim 1 has been modified so that the activity of an L-cysteine biosynthesis enzyme is increased by increasing the expression of the gene encoding the enzyme compared with a non-modified microorganism (which corresponds to claims 11 of the instant application); claim 24 of the reference patent recites the limitation that the L-cysteine biosynthesis gene is encoded by cysI, cysX, cysH, cysD, cysN, cysY, cysZ, and/or fpr2 (which corresponds to claim 11 of the instant application); and claim 25 of the reference patent recites the limitation that the activity of cysR, a positive expression regulator of the L-cysteine biosynthesis enzyme, encoded by the cysR gene is increased (which corresponds to claim 11 of the instant application).  Therefore, claim 11 is anticipated by or is an obvious variation of claims 1, 14 and 23-25 of the reference patent.
Regarding claims 12-13 and 15 of the instant application, claim 23 of the reference patent recites the limitation that the microorganism of claim 1 has been modified so that the activity of an L-cysteine biosynthesis enzyme is increased by increasing the expression of the gene encoding the enzyme compared with a non-modified microorganism (which corresponds to claim 12 of the instant application); claim 24 of the reference patent recites the limitation that the L-cysteine biosynthesis gene is encoded by cysI, cysX, cysH, cysD, cysN, cysY, cysZ, and/or fpr2 (which corresponds to claim 12  of the instant application); and claim 25 of the reference patent recites the limitation that the activity of cysR, a positive expression regulator of the L-cysteine biosynthesis enzyme, encoded by the cysR gene is increased (which corresponds to claims 13 and 15 of the instant application).  The specification of the reference patent discloses that a specific embodiment of increasing activity of a protein is increasing expression of a gene encoding the protein or increasing the expression of a gene encoding the protein by increasing the copy number of the gene, see Column 32, lines 47-48.  Therefore, claims 12-13 and 15 of the instant application cannot be considered patentably distinct over claims 23-25 of the reference patent because it would have been obvious to one having ordinary skill in the art to modify claims 23-25 of the reference patent by increasing activity of the L-cysteine biosynthesis enzyme and the positive expression regulator of the L-cysteine biosynthesis enzyme by increasing the expression of a gene encoding the L-cysteine biosynthesis enzyme and increasing the expression of a gene encoding the positive expression regulator of the L-cysteine biosynthesis enzyme by increasing the copy number of the genes. One of ordinary skill in the art would have been motivated increase activity of the L-cysteine biosynthesis enzyme and the positive expression regulator of the L-cysteine biosynthesis by increasing the expression of the genes by increasing the copy number of the genes because increasing activity of a protein of interest by increasing expression by increasing the copy number of the genes of the gene encoding such proteins in a microorganism is a specific embodiment of claims 23-25 the reference patent. 
Regarding claim 16 of the instant application, claim 25 of the reference patent recites the limitation that the activity of cysR, a positive expression regulator of the L-cysteine biosynthesis enzyme, encoded by the cysR gene is increased (which corresponds to claim 16 of the instant application).  cysR of SEQ ID NO:105 of the instant application is identical to the cysR of SEQ ID NO:105 of the reference patent.  The specification of the reference patent discloses that a specific example of cysR is cysR having the amino acid sequence of SEQ ID NO:105, see Column 16, lines 53-59.  The specification of the reference patent supports increasing activity of the cysR of SEQ ID NO:105 that would anticipate claim 16 of the instant application.  Therefore, Claim 16 of the instant application cannot be considered patentably distinct over claim 25 of the reference patent when there is specifically recited embodiment that would anticipate claim 16 of the instant application.  Alternatively, claim 16 of the instant application cannot be considered patentably distinct over claim 25 of the reference patent because it would have been obvious to one having ordinary skill in the art to modify claim 25 of the reference patent by selecting a specifically disclosed embodiment that supports the claimed cyrR.  One of ordinary skill in the art would have been motivated to do this because the embodiment of cyrR having the amino acid sequence of SEQ ID NO:105 is a specific embodiment of claim 25 the reference patent.
Regarding claim 19 of the instant application, claim 15 of the reference patent recites the limitation that the bacterium of claim 14 belonging to Corynebacterium is a Corynebacterium glutamicum (which corresponds to claim 19 of the instant application).  Therefore, claim 19 of the instant application is anticipated by or is an obvious variation of claims 1, 14-15, and 23-25 of the reference patent. 
Regarding claim 23 of the instant application, claim 1 of the reference recites the limitation that the microorganism of claim 1 has been modified so that the activity of O-methyltransferase, which is an enzyme that is involved in the biosynthesis of the objective substance, is increased as compared with a non-modified microorganism (which corresponds to lines 1-4 of claim 23 of the instant application). Therefore, claim 23 is anticipated by or is an obvious variation of claims 1, 14, and 23-25 of the reference patent.
Regarding claim 26 of the instant application, claim 21 of the reference recites the limitation that the microorganism of claim 1 has been further modified so that the activity of an enzyme that is involved in the by-production of a substance other than the objective substance is reduced as compared with a non-modified microorganism (which corresponds to lines 1-4 of claim 26 of the instant application) and claim 22 of the reference patent recites the limitation that the said enzyme is vanillate demethylase, alcohol dehydrogenase, and protecatechuate 3,4-dioxygenase (which corresponds to lines 5-8 of claim 26 of the instant application).  Therefore, claim 26 is anticipated by or is an obvious variation of claims 1, 14, and 21-25 of the reference patent.
Thus, the conflicting claims are not patentably distinct from each other.     
Applicant has traversed the above rejection together with the other non-statutory rejection.  See below for the response to Applicant’s arguments.

Claims 1-6, 8, 11-13, 15-16, 19, 23, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-12, 14-15, 19-28, and 34 of copending Application No.  16/200,011 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-6, 8, 11-13, 15-16, 19, 23, and 26 of the instant application and claims 1, 6-12, 14-15, 19-28, and 34 of the reference applicationare both directed to a method of producing an vanillic acid (objective substance) from protocatechuic acid by using a C. glutamicum that has been modified.
Regarding claim 1 of the instant application, claim 1 of the reference application recites a method of producing an objective substance, wherein the objective substance is vanillic acid, comprising producing the objective substance by using a Coryneform microorganism having the ability to produce the objective and wherein the microorganism has been modified (which corresponds to lines 1-4, 7, and 17-19 of claim 1 of the instant application); claim 14 of the reference application recites the limitation that the microorganism of claim 1 is from the genus Corynebacterium (which corresponds to lines 5-6 of claim 1 of the instant application); claim 24 of the reference application recites the limitation that the microorganism has been modified so that the activity of an L-cysteine biosynthesis enzyme is increased compared with a non-modified microorganism (which corresponds to lines 8-9 claim 1 of the instant application); claim 25 of the reference application recites the limitation that the L-cysteine biosynthesis gene is encoded by cysI, cysX, cysH, cysD, cysN, cysY, cysZ, and/or fpr2 (which corresponds to lines 12-14 of claim 1 of the instant application); and claim 26 of the reference application recites the limitation that the activity of cysR, a positive expression regulator of the L-cysteine biosynthesis enzyme, encoded by the cysR gene is increased (which corresponds to lines 10-11 and 15-16 of claim 1 of the instant application).  Therefore, claim 1 of the instant application is anticipated by claims 1, 14 and 24-26 of the reference application.  It is noted that since claim 1 of the reference application recites that the microorganism has been modified, the microorganism is modified prior to producing the objective substance (corresponding to line 7 of claim 1 of the instant application). Alternatively, claim 1 of the instant application cannot be considered patentably distinct over claims 1, 14 and 24-26 of the reference application because it would have been obvious to one having ordinary skill in the art to modify claims 1 and 19-21 of the reference patent by selecting the specifically recited Corynebacterium in claim 14 of the reference application as the microorganism that has been modified recited in claim 1 of the reference application One of ordinary skill in the art would have been motivated use Corynebacterium because claim 14 of the reference application recites that the modified microorganism of claim 1 of the reference application is Corynebacterium.
Regarding claim 2 of the instant application, claim 1 of the reference application recites the limitation that the producing of the claim comprises cultivating the microorganism in a culture medium containing a carbon source to so that the objective substance is produced and accumulates (which corresponds to claim 2 of the instant application).  Therefore, claim 2 of the instant application is anticipated by or is an obvious variation of claims 1, 14, and 24-26 of the reference application
Regarding claim 3 of the instant application, claim 1 of the reference application recites the limitation that the producing of the claim comprises converting a precursor of the objective substance into the objective substance by using the microorganism (which corresponds to lines 1-3 of claim 3 of the instant application).  Claim 7 of the reference application recites the limitation that the precursor of claim 1 is protocatechuic (which corresponds to lines 4-6 of claim 3 of the instant application).  Therefore, claim 3 of the instant application is anticipated by or is an obvious variation of claims 1, 7, 14, and 24-26  of the reference application.
Regarding claim 4 of the instant application, claim 1 of the reference application recites the limitation that the producing of the claim comprises cultivating the microorganism in a culture medium containing a carbon source to so that the objective substance is produced and accumulates (which corresponds to claim 4 of the instant application). Claim 7 of the reference application recites the limitation that the precursor of claim 1 is protocatechuic. Therefore, claim 4 of the instant application is anticipated by or is an obvious variation of claims 1, 7, 14, and 24-26 of the reference application      
Regarding claim 5 of the instant application, claim 1 of the reference application recites the limitation that the producing of the claim comprises converting a precursor of the objective substance into the objective substance by using the microorganism (which corresponds to claim 5 of the instant application).  Claim 7 of the reference application recites the limitation that the precursor of claim 1 is protocatechuic. Therefore, claim 5 of the instant application is anticipated by or is an obvious variation of claims 1, 7, 14, and 24-26  of the reference application. 
Regarding claim 6 of the instant application, claim 6 of the reference application recites the limitation that the cells of claim 1 are present in a culture broth of the microorganism, cells collected from the culture broth, cells present in a processed product of the culture broth, cells present in a processed product of the collected cells, or a combination of these (which corresponds to claim 6 of the instant application).   Therefore, claim 6 of the instant application is anticipated by or is an obvious variation of claims 1, 6, 14, and 24-26 of reference application.   
Regarding claim 8 of the instant application, claim 8 of the reference application recites the limitation that the method of claim 1 further comprises colleting the objective substance (which corresponds to claim 8 of the instant application).  Therefore, claim 8 of the instant application is anticipated by or is an obvious variation of claims 1, 8, 14, and 24-26 of the reference application.
Regarding claim 11 of the instant application, claim 24 of the reference application recites the limitation that the microorganism of claim 1 has been modified so that the activity of an L-cysteine biosynthesis enzyme is increased compared with a non-modified microorganism (which corresponds to claim 11 of the instant application); claim 25 of the reference patent recites the limitation that the L-cysteine biosynthesis gene is encoded by cysI, cysX, cysH, cysD, cysN, cysY, cysZ, and/or fpr2 (which corresponds to claim 11 of the instant application); claim 26 of the reference patent recites the limitation that the activity of cysR, a positive expression regulator of the L-cysteine biosynthesis enzyme, encoded by the cysR gene is increased (which corresponds to claim 11 of the instant application), and claim 11 of the reference application recites the limitation of increasing activity of a protein by increasing expression of the gene encoding protein (which corresponds to claim 11 of the instant application). Therefore, claim 11 of the instant application cannot be considered patentably distinct over claims 11 and 24-26 of the reference application because it would have been obvious to one having ordinary skill in the art to modify claims 24-26 of the reference application by increasing activity of the L-cysteine biosynthesis enzyme and the positive expression regulator of the L-cysteine biosynthesis enzyme by increasing the expression of a gene encoding the L-cysteine biosynthesis enzyme and increasing the expression of a gene encoding the positive expression regulator of the L-cysteine biosynthesis enzyme. One of ordinary skill in the art would have been motivated to increase activity of the L-cysteine biosynthesis enzyme and the positive expression regulator of the L-cysteine biosynthesis by increasing the expression of the genes because the technique of increasing activity of a protein of interest by increasing expression of the gene encoding such proteins in a microorganism was was known as recited in claim 33 of the reference application and this technique can be applied to other proteins of interest. 
Regarding claims 12-13 and 15 of the instant application, claim 24 of the reference patent recites the limitation that the microorganism of claim 1 has been modified so that the activity of an L-cysteine biosynthesis enzyme is increased compared with a non-modified microorganism (which corresponds to claim 12 of the instant application); claim 25 of the reference patent recites the limitation that the L-cysteine biosynthesis gene is encoded by cysI, cysX, cysH, cysD, cysN, cysY, cysZ, and/or fpr2 (which corresponds to claim 12 of the instant application); claim 26 of the reference patent recites the limitation that the activity of cysR, a positive expression regulator of the L-cysteine biosynthesis enzyme, encoded by the cysR gene is increased (which corresponds to claims 13 and 15 of the instant application); and claim 12 of the reference application recites the limitation of increasing activity of a protein by increasing expression of the gene encoding protein by increasing the copy number of the genes (which corresponds to claims 12-13 and 15 of the instant application). Therefore, claims 12-13 and 15 of the instant application cannot be considered patentably distinct over claims 12 and 24-26 of the reference application because it would have been obvious to one having ordinary skill in the art to modify claims 24-26 of the reference application by increasing activity of the L-cysteine biosynthesis enzyme and the positive expression regulator of the L-cysteine biosynthesis enzyme by increasing the expression of a gene encoding the L-cysteine biosynthesis enzyme and increasing the expression of the cysR gene encoding the positive expression regulator of the L-cysteine biosynthesis enzyme by increasing the copy number of the genes.  One of ordinary skill in the art would have been motivated increase activity of the L-cysteine biosynthesis enzyme and the positive expression regulator of the L-cysteine biosynthesis by increasing the expression of the genes by increasing the copy number of the genes because the technique of increasing activity of a protein of interest by increasing expression of the gene encoding such proteins in a microorganism by increasing the copy number was known as recited in claim 12 of the reference application and this technique can be applied to other proteins of interest.
Regarding claim 16 of the instant application, claim 26 of the reference application recites the limitation that the activity of cysR, a positive expression regulator of the L-cysteine biosynthesis enzyme, encoded by the cysR gene is increased (which corresponds to claim 16 of the instant application).  cysR of SEQ ID NO:105 of the instant application is identical to the cysR of SEQ ID NO:105 of the reference application.  The specification of the reference application discloses that a specific example of cysR is cysR having the amino acid sequence of SEQ ID NO:105, see [0129].  The specification of the reference application supports increasing activity of the cysR of SEQ ID NO:105 that would anticipate claim 16 of the instant application.  Therefore, Claim 16 of the instant application cannot be considered patentably distinct over claim 26 of the reference application when there is specifically recited embodiment that would anticipate claim 16 of the instant application.  Alternatively, claim 16 of the instant application cannot be considered patentably distinct over claim 26 of the reference application because it would have been obvious to one having ordinary skill in the art to modify claim 26 of the reference application by selecting a specifically disclosed embodiment that supports the claimed cyrR.  One of ordinary skill in the art would have been motivated to do this because the embodiment of cyrR having the amino acid sequence of SEQ ID NO:105 is a specific embodiment of claim 26 the reference application.
Regarding claim 19 of the instant application, claim 15 of the reference application recites the limitation that the bacterium of claim 10 belonging to Corynebacterium is a Corynebacterium glutamicum (which corresponds to claim 19 of the instant application).  Therefore, claim 19 of the instant application is anticipated by or is an obvious variation of claims 1, 14-15, and 24-26  of the reference application.   
Regarding claim 23 of the instant application, claim 19 of the reference recites the limitation that the microorganism of claim 1 has been further modified so that the activity of an enzyme that is involved in the biosynthesis of the objective substance is increased as compared with a non-modified microorganism (which corresponds to lines 1-4 of claim 23 of the instant application) and claim 20 of the reference application recites the limitation that the said enzyme is O-methyltransferase (which corresponds to line 8 of claim 23 of the instant application).  Therefore, claim 23 is anticipated by claims or is an obvious variation of claims 1, 14, 19-20, and 24-26  of the reference application.
Regarding claim 26 of the instant application, claim 22 of the reference recites the limitation that the microorganism of claim 1 has been further modified so that the activity of an enzyme that is involved in the by-production of a substance other than the objective substance is reduced as compared with a non-modified microorganism (which corresponds to lines 1-4 of claim 26 of the instant application) and claim 23 of the reference application recites the limitation that the said enzyme is vanillate demethylase, alcohol dehydrogenase, and protecatechuate 3,4-dioxygenase (which corresponds to lines 5-8 of claim 26 of the instant application).  Therefore, claim 26 is anticipated by or is an obvious variation of claims 1, 14, and 22-26 of the reference application
Thus, the conflicting claims are not patentably distinct from each other.     
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant has traversed the above rejection together with the other non-statutory rejection.  See below for the response to Applicant’s arguments.
 
Claims 1-6, 8, 11-13, 15-16, 19, 23, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 US Patent 11,053,519 (reference patent).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-6, 8, 11-13, 15-16, 19, 23, and 26 of the instant application and claims 1-45 of the reference patent are both directed to a method of producing an vanillic acid (objective substance) from protocatechuic acid by using a C. glutamicum that has been modified.
Regarding claim 1 of the instant application, claim 1 of the reference patent recites a method of producing an objective substance, wherein the objective substance is vanillic acid, comprising producing the objective substance by using a microorganism having the ability to produce the objective  and wherein the microorganism has been   modified (w which corresponds to lines 1-4, 7, and 17-19 of claim 1 of the instant application); claim 9 of the reference patent recites the limitation that the microorganism of claim 1 is from the genus Corynebacterium (which corresponds to lines 5-6 of claim 1 of the instant application); claim 16 of the reference patent recites the limitation that the microorganism has been modified so that the activity of an L-cysteine biosynthesis enzyme is increased compared with a non-modified microorganism (which corresponds to lines 8-9 of claim 1 of the instant application); claim 17 of the reference patent recites the limitation that the L-cysteine biosynthesis gene is encoded by cysI, cysX, cysH, cysD, cysN, cysY, cysZ, and/or fpr2 (which corresponds to lines 12-14 of claim 1 of the instant application); and claim 18 of the reference patent recites the limitation that the activity of cysR, a positive expression regulator of the L-cysteine biosynthesis enzyme, encoded by the cysR gene is increased (which corresponds to lines 10-11 and 15-16 of claim 1 of the instant application).  Therefore, claim 1 of the instant application is anticipated by claims 1, 9 and 16-18 of the reference patent.  It is noted that since claim 1 of the reference patent recites that the microorganism has been modified, the microorganism is modified prior to producing the objective substance (corresponding to line 7 of claim 1 of the instant application). Alternatively, claim 1 of the instant application cannot be considered patentably distinct over claims 1, 9 and 16-18 of the reference patent because it would have been obvious to one having ordinary skill in the art to modify claims 1 and 16-18 of the reference patent by selecting the specifically recited Corynebacterium in claim 9 of the reference patent as the microorganism that has been modified recited in claim 1 of the reference patent. One of ordinary skill in the art would have been motivated use Corynebacterium because claim 9 of the reference patent recites that the modified microorganism of claim 1 of the reference patent is Corynebacterium.
Regarding claim 2 of the instant application, claim 1 of the reference patent recites the limitation that the producing of claim 1 comprises cultivating the microorganism in a culture medium containing a carbon source to so that the objective substance is produced and accumulates (which corresponds to claim 2 of the instant application).  Therefore, claim 2 of the instant application is anticipated by or is an obvious variation of claims 1, 9 and 16-18 of the reference patent.
Regarding claim 3 of the instant application, claim 1 of the reference patent recites the limitation that the producing of claim 1 comprises converting a precursor of the objective substance into the objective substance by using the microorganism (which corresponds to lines 1-3 of claim 3 of the instant application).  Claim 3 of the reference patent recites the limitation that the precursor is protocatechuic (which corresponds to lines 4-6 of claim 3 of the instant application).  Therefore, claim 3 of the instant application is anticipated by or is an obvious variation of claims 1, 3, 9 and 16-18of the reference patent.
Regarding claim 4 of the instant application, claim 1 of the reference patent recites that limitation that the using is cultivating the microorganism in a culture medium comprising the precursor so that the objective substance is produced and accumulates in the culture medium (which corresponds to claim 4 of the instant application.  Claim 3 of the reference patent recites the limitation that the precursor is protocatechuic (which corresponds to lines 4-6 of claim 3 of the instant application).  Therefore, claim 4 of the instant application is anticipated by or is an obvious variation of claims 1, 3, 9 and 16-18of reference patent.      
Regarding claim 5 of the instant application, claim 1 of the reference patent recites that limitation that the converting comprises allowing cells of the microorganism to act on the precursor in a reaction mixture to produce and accumulate the objective substance in the reaction mixture (which corresponds to claim 5 of the instant application). Claim 3 of the reference patent recites the limitation that the precursor is protocatechuic (which corresponds to lines 4-6 of claim 3 of the instant application). Therefore, claim 5 of the instant application is anticipated by or is an obvious variation of claims 1, 3, 9 and 16-18 of the reference patent. 
Regarding claim 6 of the instant application, claim 2 of the reference patent recites the limitation that the cells of claim 1 are present in a culture broth of the microorganism, cells collected from the culture broth, cells present in a processed product of the culture broth, cells present in a processed product of the collected cells, or a combination of these (which corresponds to claim 6 of the instant application.   Therefore, claim 6 of the instant application is anticipated by or is an obvious variation of claims 1-2, 9 and 16-18 of reference patent.   
Regarding claim 8 of the instant application, claim 4 of the reference patent recites the limitation that the method of claim 1 further comprises colleting the objective substance (which corresponds to claim 8 of the instant application).  Therefore, claim 8 of the instant application is anticipated by or is an obvious variation of claims 1, 4, 9 and 16-18 of the reference patent.
Regarding claim 11 of the instant application, claim 16 of the reference patent recites the limitation that the microorganism of claim 1 has been modified so that the activity of an L-cysteine biosynthesis enzyme is increased compared with a non-modified microorganism (which corresponds to claim 11 of the instant application); claim 17 of the reference patent recites the limitation that the L-cysteine biosynthesis gene is encoded by cysI, cysX, cysH, cysD, cysN, cysY, cysZ, and/or fpr2 (which corresponds to claim 11 of the instant application); claim18 of the reference patent recites the limitation that the activity of cysR, a positive expression regulator of the L-cysteine biosynthesis enzyme, encoded by the cysR gene is increased (which corresponds to claim 11 of the instant application); and claim 7 of the reference patent recites the limitation of increasing activity of a protein by increasing expression of the gene encoding protein (which corresponds to claim 11 of the instant application). Therefore, claim 11 of the instant application cannot be considered patentably distinct over claims 7 and 16-18 of the reference patent because it would have been obvious to one having ordinary skill in the art to modify claims 16-18 of the reference patent by increasing activity of the L-cysteine biosynthesis enzyme and the positive expression regulator of the L-cysteine biosynthesis enzyme by increasing the expression of a gene encoding the L-cysteine biosynthesis enzyme and increasing the expression of a gene encoding the positive expression regulator of the L-cysteine biosynthesis enzyme . One of ordinary skill in the art would have been motivated increase activity of the L-cysteine biosynthesis enzyme and the positive expression regulator of the L-cysteine biosynthesis by increasing the expression of the genes because the technique of increasing activity of a protein of interest by increasing expression of the gene encoding such proteins in a microorganism was known as recited in claim 1 of the reference patent and this technique can be applied to other proteins of interest.
Regarding claims 12-13 and 15 of the instant application, claim 16 of the reference patent recites the limitation that the microorganism of claim 1 has been modified so that the activity of an L-cysteine biosynthesis enzyme is increased compared with a non-modified microorganism (which corresponds to claim 12 of the instant application); claim 17 of the reference patent recites the limitation that the L-cysteine biosynthesis gene is encoded by cysI, cysX, cysH, cysD, cysN, cysY, cysZ, and/or fpr2 (which corresponds to claim 12 of the instant application); claim 18 of the reference patent recites the limitation that the activity of cysR, a positive expression regulator of the L-cysteine biosynthesis enzyme, encoded by the cysR gene is increased (which corresponds to claims 13 and 15 of the instant application); and claim 8 recites the limitation of increasing activity of a protein by increasing expression of the gene encoding protein by increasing the copy number and/or modifying an expression control sequence of the gene (which corresponds to claims 12-13 of the instant application). Therefore, claims 12-13 and 15 of the instant application cannot be considered patentably distinct over claims 8 and 16-18 of the reference patent because it would have been obvious to one having ordinary skill in the art to modify claims 16-18 of the reference patent by increasing activity of the L-cysteine biosynthesis enzyme and the positive expression regulator of the L-cysteine biosynthesis enzyme by increasing the expression of a gene encoding the L-cysteine biosynthesis enzyme and increasing the expression of the cysR gene encoding the positive expression regulator of the L-cysteine biosynthesis enzyme by increasing the copy number of the genes.  One of ordinary skill in the art would have been motivated increase activity of the L-cysteine biosynthesis enzyme and the positive expression regulator of the L-cysteine biosynthesis by increasing the expression of the genes by increasing the copy number of the genes because the techniques of increasing activity of a protein of interest by increasing expression of the gene encoding such proteins in a microorganism by increasing the copy number was known as recited in claim 8 of the reference patent and this technique can be applied to other proteins of interest.
Regarding claim 16 of the instant application, claim 18 of the reference patent recites the limitation that the activity of cysR, a positive expression regulator of the L-cysteine biosynthesis enzyme, encoded by the cysR gene is increased (which corresponds to claim 16 of the instant application).  cysR of SEQ ID NO:105 of the instant application is identical to the cysR of SEQ ID NO:105 of the reference patent.  The specification of the reference patent discloses that a specific example of cysR is cysR having the amino acid sequence of SEQ ID NO:105, see Column 22, lines 57-64.  The specification of the reference patent supports increasing activity of the cysR of SEQ ID NO:105 that would anticipate claim 16 of the instant application.  Therefore, Claim 16 of the instant application cannot be considered patentably distinct over claim 18 of the reference patent when there is specifically recited embodiment that would anticipate claim 16 of the instant application.  Alternatively, claim 16 of the instant application cannot be considered patentably distinct over claim 18 of the reference patent because it would have been obvious to one having ordinary skill in the art to modify claim 25 of the reference patent by selecting a specifically disclosed embodiment that supports the claimed cyrR.  One of ordinary skill in the art would have been motivated to do this because the embodiment of cyrR having the amino acid sequence of SEQ ID NO:105 is a specific embodiment of claim 18 the reference patent.
Regarding claim 19 of the instant application, claim 10 of the reference patent recites the limitation that the bacterium of claim 9 belonging to Corynebacterium is a Corynebacterium glutamicum (which corresponds to claim 19 of the instant application).  Therefore, claim 19 of the instant application is anticipated by or is an obvious variation of claims 1, 9-10 and 16-18 of the reference patent.   
Regarding claim 23 of the instant application, claim 11 of the reference recites the limitation that the microorganism of claim 1 has been further modified so that the activity of an enzyme that is involved in the biosynthesis of the objective substance is increased as compared with a non-modified microorganism (which corresponds to lines 1-4 of claim 23 of the instant application) and claim 12 of the reference patent recites the limitation that the said enzyme is O-methyltransferase (which corresponds to line 8 of claim 23 of the instant application).  Therefore, claim 23 is anticipated by or is an obvious variation of claims 1, 9, 11-12, and 16-18 of the reference patent.
Regarding claim 26 of the instant application, claim 14 of the reference recites the limitation that the microorganism of claim 1 has been further modified so that the activity of an enzyme that is involved in the by-production of a substance other than the objective substance is reduced as compared with a non-modified microorganism (which corresponds to lines 1-4 of claim 26 of the instant application) and claim 15 of the reference patent recites the limitation that the said enzyme is vanillate demethylase, alcohol dehydrogenase, and protecatechuate 3,4-dioxygenase (which corresponds to lines 5-8 of claim 26 of the instant application).  Therefore, claim 26 is anticipated by or is an obvious variation of claims 1, 9, and 14-18 of the reference patent.
Thus, the conflicting claims are not patentably distinct from each other.     
Applicant has traversed the above rejection together with the other non-statutory rejection.  See below for the response to Applicant’s arguments.

Response to Arguments
Applicant's arguments filed August 23, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the Office Action states that claim 1 of the ‘676 patent recites a microorganism that has been ‘genetically altered” but there is no suggestion or limitation in claim 1 of the ‘676 patent that the microorganism is genetically altered so that the activity of one or more of the cysteine biosynthesis enzymes and/or their positive expression regulators are increased, which is an explicit limitation of claim 1 of the instant application.  Therefore, Applicant argues that the Office Action makes no attempt to identify record evident to support that the different between instant claim 1 and claim 1 of the ‘676 patent would have been obvious.  
This is not found persuasive.  
The rejection does not use the phrase “genetically altered” to characterize the claims of the ‘676 patent (reference patent).  It appears that Applicant has meant to use the phrase “genetically modified” instead of “genetically altered”.
The rejection stated that the microorganism has been “genetically modified” (once) and the phrase “genetically” has been removed to accurately describe the limitations of the claims of the reference patent. The rest of the rejection stated “modified”.  Claims 1 and 23 of the reference patent recite the limitation of a “microorganism has been modified” and “microorganism has been further modified”, respectively. As stated at page 5 of the Office Action mailed on April 29, 2022, it was noted that since claim 1 of the reference patent recites that the microorganism has been modified, the microorganism is modified prior to producing the objective substance (which corresponds to line 7 of claim 1 of the instant application).
Contrary to Applicant’s argument, claim 1 of the instant application does not recite an explicit limitation that the microorganism is “genetically altered”.  Instead, claim 1, line 7 of the instant application recites that the microorganism is “modified”, wherein the activity of one or more of the cysteine biosynthesis enzymes and/or their positive expression regulators are increased. Claims 1 and 23 of the reference patent recite the limitation of a “microorganism has been modified” and “microorganism has been further modified”, respectively.  Claim 1 of the reference patent recites a method of producing an objective substance, wherein the objective substance is vanillic acid, comprising producing the objective substance by using a microorganism having the ability to produce the objective and wherein the microorganism has been modified (which corresponds to lines 1-4, 7, and 17-19 of claim 1 of the instant application); claim 14 of the reference patent recites the limitation that the microorganism of claim 1 is from the genus Corynebacterium (which corresponds to lines 5-6 of claim 1 of the instant application); claim 23 of the reference patent recites the limitation that the microorganism has been modified so that the activity of an L-cysteine biosynthesis enzyme is increased compared with a non-modified microorganism (which corresponds to lines 8-9 of claim 1 of the instant application); claim 24 of the reference patent recites the limitation that the L-cysteine biosynthesis gene is encoded by cysI, cysX, cysH, cysD, cysN, cysY, cysZ, and/or fpr2 (which corresponds to lines 12-14 of claim 1 of the instant application); and claim 25 of the reference patent recites the limitation that the activity of cysR, a positive expression regulator of the L-cysteine biosynthesis enzyme, encoded by the cysR gene is increased (which corresponds to lines 10-11 and 15-16 of claim 1 of the instant application).     Therefore, claim 1 of the instant application is anticipated by claims 1, 14 and 23-25 of the reference patent.  Alternatively, claim 1 of the instant application cannot be considered patentably distinct over claims 1, 14 and 23-25 of the reference patent because it would have been obvious to one having ordinary skill in the art to modify claims 1 and 23-25 of the reference patent by selecting the specifically recited Corynebacterium in claim 14 of the reference patent as the microorganism that has been modified in claim 1 of the reference patent. One of ordinary skill in the art would have been motivated use Corynebacterium because claim 14 of the reference patent recites that the modified microorganism of claim 1 of the reference patent is Corynebacterium.
Applicant argues that certain claims of the reference patent are not literally read on by the instant claims and therefore cannot anticipate (or render obvious) the instant claims since there are no limitations in common but there is overlap which does occur for certain claims.  
This is not found persuasive. As discussed previously,  MPEP 804 Section II. B. (b) states that “only a one-way determination of distinctness is needed in resolving the issue of double patenting, whether the invention claimed in the instant application would have been anticipated by, or an obvious variation of, the invention claimed in the patent... Similarly, even if the application under examination is the earlier-filed application, only a one-way determination of distinctness is needed to support a double patenting rejection in the absence of a finding: (A) that "the PTO is solely responsible for any delays" in prosecution of the earlier-filed application (In re Hubbell, 709 F.3d 1140, 1150, 106 USPQ2d 1032, 1039 (Fed. Cir. 2013); and (B) that the applicant could not have filed the conflicting claims in a single (i.e., the earlier-filed) application ( In re Kaplan, 789 F.2d 1574, 229 USPQ 678 (Fed. Cir. 1986)).”.  In the case of the four reference patents and application and also in the instant application, only a one-way determination of distinctness is needed in resolving the issue of double patenting, whether the invention claimed in the instant application would have been anticipated by, or an obvious variation of, the invention claimed in the patent.  All features of the instant claims are recited in the claims of the four reference patent and reference application.  Therefore, claims of the instant application are anticipated or made obvious by the claims of each of the reference four patents and reference application and thus, the conflicting claims are patentably distinct from each other.
Applicant argues that claims 1-17 of the ‘676 patent cannot render obvious any of the instant claims because claims 1-17 of the ‘676 patent recite a method of producing an objective substance using a microorganism, wherein either the activity of AICAR formyltransferase/IMP cyclohydrolase is reduced, the activity of D-3-phosphoglycerate dehydrogenase is increased, and /or the activity of L-serine deaminase is reduced and therefore, the claims have no overlapping subject matter with the instant claims.  
This is found persuasive.  Determination of non-statutory double patenting rejections between conflicting claims are not solely based on independent claims of the examined application and reference patents/applications.  MPEP 804 Section II. B. states that a “nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  In the instant case, as summarized in the chart at page 10 of the Remarks filed on August 23, 2022, claims 19 and 24-25 of the ‘676 patent correlate to claims 1 and 23 of the instant application. The claims of the reference patent/application recite the features of the instant claims, increasing L-cysteine biosynthesis enzymes and/or their positive expression regulators (see claims 23-25 of the ‘676 patent, claims 19-21 of the ‘138 patent, claims 23-25 of the ‘124 patent, claims 24-26 of the ‘011 application, and claims 16-18 of the ‘519 patent).  Since the claims of the ‘676 recite limitations that the microorganism of claim 1 of the reference patent has been further modified to increase activity of L-cysteine biosynthesis enzymes and/or their positive expression regulators, the nonstatutory double patenting rejection is appropriate.  Although the conflicting claims are not identical, at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s), as discussed in the rejections above.  
Applicant argues that there can be no anticipation or obvious of claims 1 and 23 of the instant application because although claim 19 of the ‘676 patent (reference patent) is similar to, but not the same as, one found in instant claim 23, in reading all the limitations of claims 1 and 19 of the ‘676 patent, there is still no mention in the claims of increasing the cysteine biosynthesis enzymes and/or their positive expression regulators, which is a main feature of instant claims 1-23.  
This is not found persuasive.  As stated in the above rejection, regarding claim 23 of the instant application, claim 18 of the reference recites the limitation that the microorganism of claim 1 has been further modified so that the activity of an enzyme that is involved in the biosynthesis of the objective substance is increased as compared with a non-modified microorganism (which corresponds to lines 1-4 of claim 23 of the instant application) and claim 19 of the reference patent recites the limitation that the said enzyme is O-methyltransferase (which corresponds to line 8 of claim 23 of the instant application).  Therefore, claim 23 is anticipated by or is an obvious variation of claims 1, 14, 18-19, and 23-25 of the reference patent.
Applicant argues that there can be no anticipation or obvious of the claims of the instant application because although claims 24-25 of the ‘676 patent recite the limitation of increasing the cysteine biosynthesis enzymes and/or their positive expression regulars, this feature must be in read with the feature of claim 1 of the ‘676 patent, which means that the cystine biosynthesis enzymes and/or their positive expression regulator must be increased in combination with one or more of wherein either the activity of AICAR formyltransferase/IMP cyclohydrolase is reduced, the activity of D-3-phosphoglycerate dehydrogenase is increased, and /or the activity of L-serine deaminase is reduced and the instant claims 1-22 recite only increasing the cysteine biosynthesis enzymes and/or their positive expression regulators and there is no suggestion in the claims of the ‘676 patent that the method could be successful, wherein only the cysteine biosynthesis enzymes/or their positive expression regulators are increased.  
This is not found persuasive.  As discussed in the Office Action mailed on August 23, 2022 (page 42), additional modifications, such as those mentioned by Applicant, are not excluded from the claims of the instant application because the claims of the instant application are not limited to modifications consisting of increased activity of one of cysIXHDNYZ, fpr2, and cysK, increased activity of cysR, and increased activity of O-methyltransferase.  Applicant’s argument would be valid in a two-way determination of distinctness.  However, in the instant case, only a one-way determination of distinctness is needed in resolving the issue of double patenting, whether the invention claimed in the instant application would have been anticipated by, or an obvious variation of, the invention claimed in the patent. Since the claims of the reference patent/application are more specific than and wholly encompassed by the claims of the instant application, the conflicting claims are not patentably distinct from each other.
Applicant argues that since there is no claim in the ‘676 patent (reference patent) in which only the cysteine biosynthesis enzymes/or their positive expression regulators are increased nor is there any claim in the ‘676 patent in which cysteine biosynthesis enzymes and/or their positive expression regular are increased in combination with an increased OMT, one of ordinary skill in the art would not have expected such a method, wherein only the cysteine biosynthesis enzymes and/or their positive regulators are increased and/or these enzyme are increased in combination with OMT.    
As discussed in the Office Action mailed on August 23, 2022 (page 42), additional modifications, such as those mentioned by Applicant, are not excluded from the claims of the instant application because the claims of the instant application are not limited to modifications consisting of increased activity of one of cysIXHDNYZ, fpr2, and cysK, increased activity of cysR, and increased activity of O-methyltransferase.  Applicant’s argument would be valid in a two-way determination of distinctness.  However, in the instant case, only a one-way determination of distinctness is needed in resolving the issue of double patenting, whether the invention claimed in the instant application would have been anticipated by, or an obvious variation of, the invention claimed in the patent. Since the claims of the reference patent/application are more specific than and wholly encompassed by the claims of the instant application, the conflicting claims are not patentably distinct from each other.
Applicant argues that although the dependent claims in the reference patents recite increasing the L-cysteine biosynthesis enzymes, they must be in combination with the modification that is the primary feature in the independent claims of the reference patents, that is, decreasing AICAR, etc. in claim 1 of the ‘676 patent, decreasing enolase in the “138 patent, including OMT from Bacterioidetes in the ‘124 patent, increasing SAM in the ‘011 application, and increasing sahH in the ‘519 patent, and a more rigorous analysis is required before the Office can proffer a double patenting rejection. 
This is not found persuasive.  The non-statutory double patenting rejections discuss how each of the claims of the instant application is anticipated by or is an obvious variation of the claims of the reference patents/application.
Applicants argue that using the ‘676 patent as an example, a person of ordinary skill in the art would not at once envisage increasing the L-cysteine biosynthesis enzyme activity and/or CysR activity without also decreasing the activity of AICAR formyltransferase/IMP cyclohydrolase, increasing the activity of D-3-phosphoglycerate dehydrogenase, and /or decreasing the activity of L-serine deaminase and there is no suggestion of not decreasing the activity of AICAR formyltransferase/IMP cyclohydrolase, increasing the activity of D-3-phosphoglycerate dehydrogenase, and /or decreasing the activity of L-serine deaminase as recited in the pending claims.  
This is not found persuasive.  As discussed in the Office Action mailed on August 23, 2022 (page 42), additional modifications, such as those mentioned by Applicant, are not excluded from the claims of the instant application because the claims of the instant application are not limited to modifications consisting of increased activity of one of cysIXHDNYZ, fpr2, and cysK, increased activity of cysR, and increased activity of O-methyltransferase.  Applicant’s argument would be valid in a two-way determination of distinctness.  However, in the instant case, only a one-way determination of distinctness is needed in resolving the issue of double patenting, whether the invention claimed in the instant application would have been anticipated by, or an obvious variation of, the invention claimed in the patent. Since the claims of the reference patent/application are more specific than and wholly encompassed by the claims of the instant application, the conflicting claims are not patentably distinct from each other.
Applicant argues that if the pending claims issue as they are currently written, there would be no “unjustified timewise extension’ of the ‘676 patent because the pending claims do not recite combining decreasing AICAR formyltransferase/IMP cyclohydrolase is recued, the activity of D-3-phosphoglycerate dehydrogenase is increased, and/or the activity of L-serine deaminase with modification of L-cysteine biosynthesisi enzyme activity and/or CysR activity as recited in the pending claims.  
This is not found persuasive.  There would be an “unjustified timewise extension’ of the ‘676 patent because as discussed previously additional modifications, such as those mentioned by Applicant, are not excluded from the claims of the instant application because the claims of the instant application are not limited to modifications consisting of increased activity of one of cysIXHDNYZ, fpr2, and cysK, increased activity of cysR, and increased activity of O-methyltransferase.  Applicant’s argument would be valid in a two-way determination of distinctness.  However, in the instant case, only a one-way determination of distinctness is needed in resolving the issue of double patenting, whether the invention claimed in the instant application would have been anticipated by, or an obvious variation of, the invention claimed in the patent. Since the claims of the reference patent/application are more specific than and wholly encompassed by the claims of the instant application, the conflicting claims are not patentably distinct from each other.
Applicant argues that all four cited reference patents and one application recite a method of producing an objective substance, such as vanillic acid or vanillin, by either increasing or decreasing various metabolic enzymes. All but one (16/200,011) have issued with no double patenting rejections ever made and no Terminal Disclaimers filed and at least three (3) primary patent examiners in the same Technology Center, evaluating similar subject matter/issues, did not make any double patenting rejections. The Office has thus already spoken on this issue, and decided that no double patenting exists.
This is not found persuasive. As discussed in the Office Action mailed on April 29, 2022, MPEP 804 Section II. B. (b) states that “only a one-way determination of distinctness is needed in resolving the issue of double patenting, whether the invention claimed in the instant application would have been anticipated by, or an obvious variation of, the invention claimed in the patent... Similarly, even if the application under examination is the earlier-filed application, only a one-way determination of distinctness is needed to support a double patenting rejection in the absence of a finding: (A) that "the PTO is solely responsible for any delays" in prosecution of the earlier-filed application (In re Hubbell, 709 F.3d 1140, 1150, 106 USPQ2d 1032, 1039 (Fed. Cir. 2013); and (B) that the applicant could not have filed the conflicting claims in a single (i.e., the earlier-filed) application ( In re Kaplan, 789 F.2d 1574, 229 USPQ 678 (Fed. Cir. 1986)).”.  In the case of the four reference patents and application and also in the instant application, only a one-way determination of distinctness is needed in resolving the issue of double patenting, whether the invention claimed in the instant application would have been anticipated by, or an obvious variation of, the invention claimed in the patent.  Not all features of the reference patents and application are recited in the instant claims, such as decreasing AICAR (‘676 patent), decreasing enolase (‘138 patent), including OMT from Bacteroidetes (‘124 patent), increasing SAM (‘011 application), and increasing sahH (‘519 patent).   Therefore, the claims of the four patents and application are not anticipated or made obvious by the claims of the instant application.  However, as discussed in the rejections above, all features of the instant claims are recited in the claims of the four reference patent and reference application.  Therefore, the claims of the instant application are anticipated or made obvious by the claims of each of the reference four patents and reference application and thus, the conflicting claims are patentably distinct from each other.
Hence all non-statutory double patenting rejections of record have been maintained.

Conclusion

	Claims 1-6, 8, 10-13, 15-16, 19, 23, 25-26, and 28-30 are pending.
 
	Claims 10, 25, and 28-30 are withdrawn.

	Claims 1-6, 8, 11-13, 15-16, 19, 23, and 26 are rejected.

 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652